United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 17, 2016           Decided December 27, 2016

                       No. 13-3085

               UNITED STATES OF AMERICA,
                       APPELLEE

                             v.

               LAFRANCES DUDLEY O’NEAL,
                      APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:11-cr-00355-1)


     Benjamin Beaton, appointed by the court, argued the
cause as amicus curiae in support of appellant. With him on
the briefs was Paul J. Zidlicky.

    LaFrances Dudley O’Neal, pro se, filed the briefs for
appellant.

    Katherine M. Kelly, Assistant U.S. Attorney, argued the
cause for appellee. With her on the brief were Elizabeth
Trosman, John P. Mannarino, and Virginia Cheatham,
Assistant U.S. Attorneys. Elizabeth H. Danello, Assistant
U.S. Attorney, entered an appearance.
                               2
    Before: BROWN, MILLETT and WILKINS, Circuit Judges.

    Opinion for the Court filed by Circuit Judge WILKINS.

     WILKINS, Circuit Judge: Appellant LaFrances Dudley
O’Neal challenges her conviction for conspiracy and bank
fraud stemming from a scheme to obtain mortgage loans
using straw purchasers, false loan applications, and forged
appraisals. 1 Following O’Neal’s conviction, the District
Court imposed a sentence of forty-eight months’
imprisonment plus supervised release and restitution. The
challenge to O’Neal’s conviction turns on two evidentiary
decisions made by the District Court. O’Neal represented
herself at sentencing, and we must further determine whether
her waiver of the right to counsel at the sentencing stage was
knowing and intelligent.

   After consideration of these questions, we affirm both
O’Neal’s conviction and sentence.

                               I.

                              A.

     O’Neal is a former paramedic trainer for the D.C. Fire
Department, who ran her own business providing medical
training. She also started another company, GL Real Estate
Development, to develop group homes and community-
assisted living for the elderly.



1
  In her pro se filings, O’Neal raises only frivolous arguments,
which we summarily reject. Amicus for O’Neal identified the
evidentiary and constitutional issues discussed herein.
                               3
     In 2006 and 2007, O’Neal was involved in the purchase
of seven properties, financed by mortgage loans that totaled
over $2.6 million. O’Neal originally planned to convert all
seven properties into group homes, but – after purchasing
them – learned of regulatory requirements that made it
infeasible to turn the smaller properties into group homes.
Ultimately, O’Neal converted three properties into group
homes and the other four properties into Section 8 housing.
Although O’Neal obtained the required regulatory approvals,
no one ever moved into the group homes.

     Each property was purchased in the name of a straw
buyer. Each straw buyer received approximately $5,000 from
O’Neal for each property purchased in his or her name. As
the straw buyers would not have had sufficient income to
qualify for the loans, their income and employment
information was falsified on the loan applications. In
addition, forged appraisals of the properties were used to
support higher loan amounts, bank funds received by the title
company in advance of closing were illicitly used as the
borrower’s down payment, and invoices were provided to
lenders suggesting that renovations not yet undertaken had in
fact already been performed.

    Eventually, all seven properties fell into default and the
lenders that held the mortgages sustained an aggregate loss of
$964,503.

                              B.

    On December 7, 2011, the grand jury returned a seven-
count indictment against O’Neal and Donald Ramsey, a
mortgage broker who prepared some of the loan documents.

     Before trial – and after O’Neal had made several bizarre
statements at the initial status conference – the District Court
                              4
ordered O’Neal to undergo a forensic screening to evaluate
her mental capacity. This initial screening determined that
O’Neal was competent to stand trial. However, O’Neal later
expressed a desire to represent herself and the District Court
engaged in a lengthy colloquy about the dangers of self-
representation, given the complexities of the rules of
evidence, cross-examination, opening statements, jury
selection, investigation, and other aspects of trial practice.
The District Court then ordered an in-patient competency
examination. See generally Indiana v. Edwards, 554 U.S. 164
(2008). At a subsequent status hearing – when O’Neal
continued to state she wished to represent herself – the
District Court inquired further about whether O’Neal
understood the charges against her, informed her of the
maximum prison sentence, fine, and other consequences for
each charge, and questioned O’Neal regarding her educational
background, legal experience, and knowledge of trial
procedure and the Federal Rules of Evidence. The District
Court found she was competent to represent herself at trial
and made a knowing and intelligent waiver of her right to
counsel. Shortly before trial, however, O’Neal changed her
mind and elected to be represented by retained counsel.

    Meanwhile, O’Neal’s co-defendant, Donald Ramsey,
entered into a plea agreement in which he agreed to cooperate
with the Government in O’Neal’s prosecution. Ramsey was a
key witness for the prosecution, linking O’Neal to the
fraudulent documents and false statements that were
submitted to the lenders.

    At trial, the District Court prevented defense counsel
from questioning Ramsey during recross-examination about
two prior incidents that potentially reflected on Ramsey’s
character for truthfulness. The District Court also barred
                              5
testimony by another witness about an alleged invitation from
Ramsey to participate in “shady” mortgages.

     On March 27, 2013, the jury returned a verdict finding
O’Neal guilty of conspiracy and three counts of bank fraud,
but not guilty of mail fraud and first-degree fraud.

    At the sentencing hearing on September 4, 2013, trial
counsel announced that O’Neal would represent herself at
sentencing. Trial counsel had prepared and filed a sentencing
memorandum with the District Court, but did not participate
in the hearing other than to give a statement as a “friend
witness.”

    The District Court imposed a prison sentence of 48
months – which constituted a downward variance from the
Sentencing Guidelines range – and a total of 60 months of
supervised release thereafter, with restitution but no fine.

    On September 11, 2013, O’Neal filed a notice of appeal.

                             II.

     Here, we must determine whether the District Court
abused its discretion in preventing questioning about two
prior acts by Ramsey that could reflect on his character for
truthfulness and excluding testimony about an alleged
invitation by Ramsey to participate in “shady” mortgages.
See United States v. Whitmore, 359 F.3d 609, 616 (D.C. Cir.
2004) (“We review the district court’s evidentiary rulings for
abuse of discretion.”).

                             A.

    After Ramsey had testified on direct examination, cross-
examination, and redirect, the District Court solicited
                                6
questions from the jury. The Court vetted the proffered juror
questions with counsel, and then asked Ramsey, “what did
you receive in return for testifying against the defendant?”
J.A. 459. In response, Ramsey testified that his cooperation
agreement required him to “just . . . tell the truth,” that he had
not “been promised any outcome or result,” but that he
“hope[d] for the best outcome possible.” J.A. 459. In
response to a follow-up question about what he meant by the
“best outcome,” Ramsey testified, “Well, for me, I think
being able to continue to live a better and upright life and live
my life. I don’t have – everybody’s desire is to stay free, but
no one, including the judge, would make any commitment of
anything to me because I made an error. So I would pray that
leniency.” J.A. 459-60. On recross-examination, Ramsey
was asked by defense counsel, “When you say that you want
to return to live in this upright life, are you suggesting that
you never did anything improper in the mortgage business
until you met Ms. O’Neal?” J.A. 460.

     At that point, the Government objected and counsel
approached the bench. At the bench conference, the Court
asked defense counsel whether he had “a good faith basis for
believing that [Ramsey had] ever done anything illegal in the
real estate industry.” J.A. 460-61. Counsel responded that
Ramsey had once opened a bank account with a fake
document.      In his explanation, defense counsel began
referring variously to a “drug thing” and the “bank fraud
thing.” J.A. 461. At this point the prosecution interrupted,
clarifying that the only criminal charge against Ramsey was a
2003 misdemeanor charge for uttering a bad check in
Maryland. Defense counsel later admitted that the “drug
thing” pertained to a different witness, not to Ramsey. The
prosecution also protested that there was no conviction on the
bad check charge, so questioning on that charge was
inappropriate. In response, the Court asked, “[D]oes it have
                               7
to be a conviction if it’s a bad act and it goes to his
credibility?” J.A. 462.

     The Court opted to question the witness, outside the
presence of the jury, about the allegations. After dismissing
the jury, the Court asked Ramsey whether he had been
criminally charged in Maryland and if there were “ever any
allegations made against you regarding a bad check or
opening a bank account with a bad check?” J.A. 464.
Ramsey denied that he had ever been “in front of a judge or
received any citation.” J.A. 464. After hearing this, the Court
concluded, “[U]nless counsel has some other information
about these allegations in Maryland having been a criminal
case, and that there was some culpability found or he admitted
culpability based upon what he said, I would have to conclude
that this is not an appropriate area to go into.” J.A. 467.
Defense counsel made no further proffer and no further
argument in favor of pursuing this line of recross-
examination.

      Recross-examination is an area where trial courts have
long exercised “wide discretion in controlling the scope and
the form of questions employed.” United States v. Landers,
484 F.2d 93, 95 (5th Cir. 1973); accord Kitchen v. United
States, 221 F.2d 832, 835 (D.C. Cir. 1955). “A party has a
right to re-cross examination only where new matter is
brought out on re-direct examination.” Hale v. United States,
435 F.2d 737, 749-50 (5th Cir. 1970); see also United States
v. Stoehr, 196 F.2d 276, 280 (3d Cir. 1952) (“Where new
evidence is opened up on redirect examination, the opposing
party must be given the right of cross-examination on the new
matter, but the privilege of recross-examination lies within the
trial court’s discretion.”).
                               8
     The alleged incidents at issue here were not brought up
on redirect or during jury questioning. Defense counsel could
have attempted to question Ramsey about these matters
during cross-examination, but did not. In circumstances such
as these – where counsel seeks to pursue a new line of attack
that is not directly responsive to intervening testimony by the
witness – recross-examination is a privilege, not a right, and
the District Court’s discretion is at its apex. We discern no
abuse of discretion here.

    Amicus submits that the District Court erroneously
applied Federal Rule of Evidence 608(b). Rule 608(b)
provides:

    Except for a criminal conviction under Rule 609,
    extrinsic evidence is not admissible to prove specific
    instances of a witness’s conduct in order to attack or
    support the witness’s character for truthfulness. But
    the court may, on cross-examination, allow them to
    be inquired into if they are probative of the character
    for truthfulness or untruthfulness of . . . the witness.

FED. R. EVID. 608(b).

     To be sure, Federal Rule of Evidence 608(b) allows
questioning on specific incidents that did not result in a
criminal conviction. Nor is an admission of wrongdoing a
necessary precondition. Nevertheless, questioning about such
incidents must be “probative.” Id. As with all evidentiary
determinations, even if the district court finds that the
questioning would be probative, it must then apply the
“overriding” balancing test of Rule 403 to ensure that the
“probative value not be outweighed by danger of unfair
prejudice, confusion of issues, or misleading the jury.” FED.
R. EVID. 608(b) advisory committee’s note to 1972 proposed
rule.
                                  9
     To this end, the confusing proffer by defense counsel
provided scant support for the probative value of the
questioning. The District Court was left to evaluate a slew of
allegations, almost all of which Ramsey had denied, and one
of which defense counsel admitted was mistaken. While a
discovery letter regarding these matters was mentioned,
neither it nor any other documentation was presented to the
Court. Moreover, there was no indication that cross-
examination on these matters would be fruitful, as defense
counsel provided no details about the alleged incidents.
When given the opportunity to question Ramsey during voir
dire, defense counsel asked the witness only whether he “had
a case in District Court in Maryland” or a “drug case in
Maryland,” and Ramsey answered both questions in the
negative. Indeed, defense counsel gave the District Court no
reason to believe that the answer to either question should
have been “yes.” No conviction was noted for the bad check
case, and it was possible that Ramsey was never even
informed of the charge. 2 As to the second question, defense
counsel later admitted that he was mistaken and the drug case
pertained to a different witness. Given the requirement to
weigh the demonstrated probative value of such questioning

2
  Further, nothing in the record indicates that the District Court was
asked to allow questioning about an allegation identified by amicus
involving Ramsey’s alleged use of a bad check to open up a bank
account in 2006. Trial counsel briefly adverted to an incident
concerning the opening of a bank account with a fraudulent
document, but the Government interjected that the incident to
which defense counsel referred was the 2003 charge of uttering a
bad check. Defense counsel appeared to agree and never again
mentioned Ramsey’s opening of a bank account. When the District
Court asked Ramsey about opening an account with a bad check,
Ramsey denied any such allegation and defense counsel failed to do
any further follow-up.
                             10
against the dangers of confusion of issues and misleading the
jury, and the fact that direct and cross-examination had been
completed, the District Court did not abuse its discretion in
declining to allow questioning on these vague allegations
during recross-examination.

     This background also sheds light on the District Court’s
comment, after voir dire, that questioning about the prior
incidents would not be allowed “unless . . . there was some
culpability found or [Ramsey] admitted culpability.” J.A.
467. This comment is best read as the Court’s reasonable
conclusion that some boost to the probative value of the
questioning – such as a conviction, corroborating details, or
an admission – would be required to outweigh the other
factors that weighed against its admission. The allegations
have little probative value, and Ramsey has limited ability to
explain or counter, when the proffer contains no details about
dates, name of the bank, name of the account holder, or other
pertinent details. The Court’s comment need not be read, as
amicus argues, as an erroneous conflation of Rule 608(b) and
Rule 609. In fact, the Court’s earlier question – “[D]oes it
have to be a conviction if it’s a bad act and it goes to his
credibility?” – and request for the “good faith basis” for the
inquiry demonstrated the Court’s recognition and proper
application of the Rule 608(b) test. J.A. 461-62.

     Accordingly, the District Court did not misapply Rule
608(b), and its decision to disallow questioning about these
incidents was within the ample bounds of the Court’s
discretion in matters of recross-examination.

                             B.

    After Ramsey’s testimony concluded, defense counsel
sought to introduce testimony from another mortgage broker
that Ramsey had “asked her to do some loans, some
                               11
mortgages, and that they were shady.” J.A. 529. Defense
counsel explained that his purpose in introducing Ramsey’s
statement related to Ramsey’s “[c]redibility, and also to rebut
some of the things that he said, that he never, you know, did
anything shady before this, transactions and that type of thing,
or that he’s sorry that he allowed himself to be sucked into it,
the whole speech that he gave, you know, when he was on the
stand.” J.A. 529-30. The Government objected on hearsay
grounds.      After considering both whether the alleged
statement was hearsay and whether it was relevant, the
District Court ultimately excluded it on the grounds that the
statement did not contradict anything Ramsey said during his
testimony and was therefore “nothing other than a character
assassination.” J.A. 533.

     Amicus argues that the District Court abused its
discretion in excluding this testimony as impeachment-by-
contradiction evidence. 3 Regardless of whether the statement
was hearsay, the District Court did not abuse its discretion in
declining to admit it. In general, “extrinsic evidence is not
admissible to prove specific instances of a witness’s conduct
in order to attack or support the witness’s character for
truthfulness.” FED. R. EVID. 608(b). However, “Rule
608(b)’s bar against extrinsic evidence does not apply when
the evidence is used to contradict a statement made by a
witness during her testimony. Such ‘impeachment by
contradiction’ is subject only to the constraints of Federal

3
  We do not address whether this testimony should have been
admitted under Federal Rule of Evidence 613(b), which concerns
impeachment by prior inconsistent statement, as neither amicus nor
O’Neal raised Rule 613(b) on appeal. See Abdelfattah v. U.S. Dep’t
of Homeland Sec., 787 F.3d 524, 532 (D.C. Cir. 2015) (“[S]ince
neither Abdelfattah nor court-appointed Amicus pursue these
claims on appeal, they are forfeited.”).
                               12
Rules of Evidence 401, 402, and 403.” United States v.
McGill, 815 F.3d 846, 907 (D.C. Cir. 2016) (per curiam)
(citations omitted); see FED. R. EVID. 608(b) advisory
committee’s note to 2003 amendments.

     Here, however, defense counsel never asked Ramsey
whether he had asked the witness to participate in some
“shady” mortgages. Instead, he attempted to introduce the
statement through another witness after Ramsey had left the
stand. Ramsey did not assert that he had not previously
committed mortgage fraud or that all his past mortgage
transactions had been aboveboard. Nevertheless, defense
counsel proffered the “shady” mortgages testimony to “rebut”
Ramsey’s testimony that “kind of implied . . . this was out of
character for him.” J.A. 531. This Court has previously taken
a dim view of evidence offered to impeach by contradiction
where the evidence did not contradict a “specific statement”
made by the witness. McGill, 815 F.3d at 908; see also
United States v. Miller, 738 F.3d 361, 376-77 (D.C. Cir.
2013) (finding no abuse of discretion in prohibiting
questioning on cross-examination where “any contradiction
would have been ambiguous because [the witness] had not
testified on direct examination that he had never engaged in”
the behavior about which he would have been questioned).

     However, we need not decide here the precise level of
tailoring required between testimony and contradictory
evidence, because the District Court was within its discretion
to exclude the testimony under Rules 401, 402, and 403 in
any event. See McGill, 815 F.3d at 907 (“[I]mpeachment by
contradiction is subject . . . to the constraints of Federal Rules
of Evidence 401, 402, and 403.” (internal quotation marks
omitted)). Of course, the general rule in our trial courts is that
relevant evidence is admissible and irrelevant evidence is
inadmissible. FED. R. EVID. 402. Under Rule 401, evidence
                              13
is relevant if “it has any tendency to make a fact more or less
probable than it would be without the evidence” and “the fact
is of consequence in determining the action.” FED. R. EVID.
401.

    The problem here is that O’Neal’s trial counsel failed to
show what fact from Ramsey’s testimony would have been
made “more or less probable” by the proffered testimony.
Ramsey never said that the fraud with O’Neal was his only
“shady” mortgage scheme. Nor did Ramsey claim a one-off
motive for participating in this fraud that would have been
undermined by his participation in other unsavory deals.
Although Ramsey said he saw O’Neal’s scheme as a “win-
win” in which he could help straw purchasers earn money and
aid O’Neal who “had a great dream,” he did not deny a
pecuniary motive on his part. J.A. 455. He noted that he
would get a “referral bonus” and a “good commission” and
acknowledged, “of course you’re sitting there as a single dad
and you’re going okay, it’s money.” J.A. 455, 318. He even
admitted that he was “greedy and selfish.” J.A. 318. As the
District Court put it: “He said he was greedy, and his greed
caused him to do this, but I didn’t see him as saying that his
greed only encompassed the events that are charged in this
case.” J.A. 531.

     To the extent the proffered testimony was relevant at all,
it was not an abuse of discretion to conclude that any
probative value was substantially outweighed by the other
considerations identified in Rule 403, such as undue delay and
wasting time. See FED. R. EVID. 403 (“The court may exclude
relevant evidence if its probative value is substantially
outweighed by a danger of one or more of the following:
unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting
cumulative evidence.”).
                              14
     In sum, even assuming the proffered testimony could
have overcome the hearsay objection, the District Court did
not abuse its discretion in excluding this statement.

                              III.

      We turn next to the question of whether O’Neal’s right to
counsel was violated when the District Court allowed her to
represent herself at the sentencing stage. “A criminal
defendant has a constitutional right to represent himself at
trial if he knowingly, intelligently, and voluntarily waives his
Sixth Amendment right to counsel.” United States v. Gewin,
471 F.3d 197, 198-99 (D.C. Cir. 2006) (citing Faretta v.
California, 422 U.S. 806, 835 (1975)). “That a waiver must
be ‘intelligent’ doesn’t mean it must be wise or even
reasonable; it is ‘undeniable that in most criminal
prosecutions defendants could better defend with counsel’s
guidance than by their own unskilled efforts.’ A defendant’s
technical legal knowledge is, therefore, ‘not relevant to an
assessment of his knowing exercise of the right to defend
himself.’” Id. at 199 (citation omitted) (quoting Faretta, 422
U.S. at 834, 836).

     However, the trial court does have a responsibility to
make the defendant “aware of the dangers and disadvantages
of self-representation,” United States v. Brown, 823 F.2d 591,
599 (D.C. Cir. 1987) (quoting Faretta, 422 U.S. at 835), and
to engage the defendant in a “‘short discussion on the record’
regarding these dangers and disadvantages,” id. (quoting
United States v. Bailey, 675 F.2d 1292, 1300 (D.C. Cir.
1982)). The purpose of this colloquy is “so that the record
will establish that ‘he knows what he is doing and his choice
is made with eyes open.’” Faretta, 422 U.S. at 835 (quoting
Adams v. United States ex rel. McCann, 317 U.S. 269, 279
(1942)).
                               15
     The same constitutional right of the defendant to
represent herself, and concomitant obligation of the court to
inform her of the dangers and disadvantages attendant thereto,
applies at sentencing. See United States v. Ellerbe, 372 F.3d
462, 466-68 (D.C. Cir. 2004).

     When O’Neal decided to represent herself at her
sentencing hearing, the Court explained to her that – as they
had discussed before trial when she first raised the possibility
of proceeding pro se – she had a right to represent herself, but
that doing so meant she may be waiving an ineffective
assistance of counsel claim. The Court further admonished
O’Neal:

    I always advise people not to represent themselves
    because lawyers go to school for a long time to learn
    the law and then practice law, and become more
    familiar with the law. And therefore, are generally
    in a better position to provide legal assistance to their
    clients as compared to their clients providing
    assistance to themselves especially if they don’t have
    any legal training themselves.

J.A. 720-21. The Court asked O’Neal if she understood, and
she said she did. The Court also asked why she no longer
wanted trial counsel to represent her. In response to that
question, and repeated requests for clarification and greater
specificity, O’Neal stated only that “he refused to raise law
and legal evidence to protect my right to due process under
the law.” J.A. 723; see also J.A. 721-24. Yielding to her
reticence, the Court allowed O’Neal to represent herself, with
trial counsel serving as standby counsel.

    Amicus argues that O’Neal’s waiver of the right to
counsel at sentencing was not knowing and intelligent, and
                              16
therefore her right to counsel was violated. Amicus asserts
that the District Court’s colloquy was insufficient, in
particular because it did not discuss the United States
Sentencing Guidelines, a particularly complicated area of law
that plays an important role in the sentencing process.

     As a general rule, trial courts are likely best served by
relying on a model colloquy – such as that in the Benchbook
for U.S. District Court Judges – when confronted with a pro
se defendant, whether at trial or at sentencing. See, e.g., FED.
JUDICIAL CTR., BENCHBOOK FOR U.S. DISTRICT COURT
JUDGES 6-7 (6th ed. 2013). “But the Benchbook is merely a
training manual and compendium of advice, and it is neither
binding nor itself a statement of judicial policy.” United
States v. Pasha, 797 F.3d 1122, 1129 (D.C. Cir. 2015). To
evaluate whether O’Neal’s right to counsel was violated, we
do not compare the trial transcript to the Benchbook’s model
colloquy, but instead ask whether O’Neal’s waiver of that
right was knowing and intelligent. This inquiry is primarily
informed by the colloquy conducted on the record.

     The District Court’s colloquy with O’Neal immediately
before sentencing explained the ill-advisedness of
representing one’s self without legal training, asked the
defendant if she understood, and gave her the opportunity to
ask questions. The Court also advised O’Neal of the
possibility that she could be waiving her right to a claim of
ineffective assistance of counsel at sentencing.

    This pre-sentencing colloquy, already sufficient in its
own right, is reinforced by the District Court’s lengthy
discussions with O’Neal that preceded the trial and the
District Court’s resulting conclusion that O’Neal knowingly
and intelligently waived her right to counsel at trial (although
O’Neal later changed her mind and was ultimately
                              17
represented by counsel at trial). See J.A. 282; cf. United
States v. Bisong, 645 F.3d 384, 395 (D.C. Cir. 2011) (holding
that, despite several months having passed, “the Sixth
Amendment does not require a new colloquy to inform the
defendant of the risks and difficulties of pro se representation
where it is discernible in the record that the defendant was
made well aware of those risks and difficulties”); Gewin, 471
F.3d at 198-200 (determining, after examination of colloquy,
that a waiver of the right to counsel encompassed both plea
negotiations and trial); United States v. Weisz, 718 F.2d 413,
424-28 (D.C. Cir. 1983) (rejecting claim that right of self-
representation was infringed at second trial in light of “the
record of [the defendant]’s exercise of the right of self-
representation at his first trial”). Repeatedly, the District
Court advised O’Neal that self-representation was “not a good
idea” and questioned her about her understanding of criminal
trial procedure. In response to detailed questioning about her
familiarity with rules of procedure and evidence, O’Neal
repeatedly objected by pointing out that “under Faretta [v.]
California, I do not have to know what hearsay is” and “under
Faretta [v.] California, which [has] never been overturned, I
have a right to represent myself.” J.A. 200.

     In light of the District Court’s admonishments and
questioning, and O’Neal’s responses, it is evident that O’Neal
was advised of the dangers and disadvantages of self-
representation and chose to proceed pro se in spite of them.
Although the Sentencing Guidelines were not discussed – and
although they are central to the sentencing process and pro se
defendants may be unfamiliar with them – “[n]either case law
nor common sense supports the position that a trial court must
advise a defendant of each and every difficulty he might
encounter in a particular case.” Brown, 823 F.2d at 599.
O’Neal had previously expressed to the District Court that she
had a right to represent herself at trial even if she did not
                              18
know legal rules such as hearsay, which is true. Given that, it
would seem rather anomalous to hold that her waiver to
represent herself at sentencing was not knowing and
intelligent because she was not queried about her knowledge
of the legal rules of the Sentencing Guidelines. O’Neal had
made it clear that she would not allow ignorance of the law to
deter or dissuade her from exercising her right to self-
representation. We therefore reject the claim that O’Neal’s
right to counsel was violated when she elected to proceed pro
se at sentencing.

                             ***

    For the foregoing reasons, we affirm the District Court’s
judgment with respect to O’Neal’s conviction and sentence.

                                                   So ordered.